Citation Nr: 0123559	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-28 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 22, 1992 
for the assignment of a 100 percent disability evaluation for 
schizophrenia, chronic, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 100 percent rating for 
the service-connected schizophrenia, effective from May 22, 
1992.  In January 2000 the Board issued a decision denying 
the veteran's claim for an effective date earlier than May 
22, 1992 for the assignment of a 100 percent disability 
evaluation for schizophrenia, chronic, paranoid type.  The 
veteran (the appellant) filed a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2000 VA (the appellee) filed a Motion to Remand and to Stay 
Proceedings.  The veteran failed to file any opposition to 
VA's Motion to Remand and to Stay Proceedings.  By order 
dated January 31, 2001, the Court granted VA's unopposed 
Motion to Remand and to Stay Proceedings, vacated the Board's 
January 2000 decision, and remanded this matter to the Board 
for further action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  On May 22, 1992, the RO received a statement from the 
veteran which was construed as a claim for entitlement to an 
increased evaluation for schizophrenia, paranoid type.

3.  It was not factually ascertainable at any time prior to 
May 22, 1992 that the veteran's service-connected 
schizophrenia, chronic, paranoid type, caused more than mild 
social and industrial impairment.  


CONCLUSION OF LAW

An effective date earlier than May 22, 1992, for the 
assignment of a rating greater than 10 percent for 
schizophrenia, chronic, paranoid type, is not warranted.  38 
U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2000); 38 C.F.R. §§ 4.16(a); 4.132, Diagnostic Code 
9203 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private treatment records from Metropolitan State Hospital 
show that the veteran was admitted for treatment on July 27, 
1971 after he was found wandering the streets, entering into 
people's house, and behaving in a very bizarre manner.  The 
diagnostic impression was schizophrenia, chronic 
undifferentiated type (with catatonic features), and the 
degree of impairment was moderate to severe.  On discharge in 
August 1971 it was noted that his condition was mildly 
improved and his prognosis was poor.

On VA psychiatric examination in April 1972 it was noted that 
the veteran's chief complaints were "none".  It was noted 
that he evidently had an acute paranoid schizophrenic-like 
episode and there were not any manifestations now.  The 
conclusion was that there was no psychiatric disorder.

By May 1972 rating decision, the RO granted service 
connection for schizophrenia, chronic, undifferentiated type.  
A 10 percent disability evaluation was assigned, pursuant to 
Diagnostic Code 9204, effective from July 27, 1971, and a 
noncompensable evaluation was assigned effective April 25, 
1972. 

Treatment records from Long Beach VA Medical Center (VAMC) 
dated from December 1979 to June 1981 showed that the veteran 
was seen on several occasions for stress, headaches, 
anxiousness, nervousness, as well as somatic complaints, 
including chest pain.  In December 1980 it was noted that he 
had significant somatic symptoms possibly related to anxiety.  
It was noted that there was some paranoid ideation.  In 
January 1981 the impression was marked paranoid syndrome.  

Treatment records from Long Beach VAMC showed that in 
September 1987 the veteran requested to speak to a 
psychiatrist and requested medication for stress and anxiety.  
He denied depressive symptomatology.  He reported he heard 
voices in the past, but had not heard them for awhile.  He 
denied suicidal or homicidal ideations.  His mood was 
slightly suspicious, but he had a full appropriate affect.  
He claimed people were threatening him.  There was no 
evidence of psychosis and the impression was paranoid 
disorder by history.  The veteran was evaluated by another 
division and it was noted that he exhibited a marked lack of 
assertiveness that appeared to promote anxiety.  The 
impression was adjustment disorder with anxious mood.  In 
October 1987 he reported an improvement of anxiety symptoms.  
In December 1987 he reported a stable sleep pattern and noted 
that resuming his medication decreased delusions of being 
under surveillance.  

On VA examination in March 1988 it was noted that the veteran 
was very vague about his employment history, revealing he had 
volunteered for a short time.  He reported he worked for his 
grandparents in their small grocery store, but expressed 
great difficulty in handling the job.  On mental status 
examination he was alert and oriented in all spheres, and his 
speech was of normal rate and tone.  The diagnoses were 
schizophrenia, paranoid type, chronic.  His highest level of 
adaptive functioning in the past year was "poor" and it was 
noted that he had no friends and had not been able to keep a 
job.  He continued to have persecutory delusions, auditory 
hallucinations, loose association, and flat affect despite 
the use of psychotropic medications.  It was noted that he 
was impaired in his interpersonal relationships and the 
ability to be gainfully employed.

By June 1988 rating decision, the RO granted a 10 percent 
rating for the veteran's schizophrenia, chronic, 
undifferentiated type, effective from September 30, 1987.  By 
letter dated in July 1988, the veteran was advised of the 
June 1988 rating decision and his appellate rights thereto.  
The veteran failed to file a timely appeal, and the June 1988 
rating decision became final.  See 38 U.S.C. § 4005 (1982); 
currently 38 U.S.C.A. § 7105 (West 1991).

Received from the veteran on May 22, 1992 was a Statement in 
Support of Claim (VA Form 21-4138), in which he requested an 
increased rating for his "psychosis".  He reported that he 
was being treated at the Long Beach VAMC.  

Additional treatment records from Long Beach VAMC showed that 
the veteran was seen periodically between 1988 and 1992 for 
medication follow-up for his schizophrenia.  In September 
1989 he reported stable symptoms, appeared reliable, and was 
cooperative, but his affect was blunted.  In April 1990 the 
veteran denied any increase in his delusions and reported 
that he was living at home.  In September 1990 he reported 
delusional material involving Communists and surveillance.  
In December 1990 it was noted that the veteran's family 
remained supportive, and that he was off neuroleptics without 
any increase in his present illness.  In September 1991 the 
veteran reported that he felt well and worked in a grocery 
store and sometimes worked with plumbing.  In November 1991 
he reported feelings that he was "under surveillance".  In 
October 1992 it was noted that he had delusions, and his 
affect was blunted in discussing "surveillance".

On May 22, 1992, the RO received a statement from the veteran 
in which the veteran indicated that he should be assigned an 
increased rating for his "psychosis."  The veteran stated 
that he worked for his grandparents, which consisted of him 
caring for them in exchange for wages.

On VA examination in May 1993 the veteran reported that he 
had never had a job other than working for his grandparents 
in their small grocery store.  He reported that his 
grandfather was 90 years old and he was afraid that after his 
grandfather died he would go crazy if he had not convinced VA 
that he was under surveillance.  He reported that he ran 
errands for his grandparents, who owned a small grocery 
store, and that he was paid a salary so he would have some 
spending money.  He reported that since he visited the FBI 
office while on active duty, the FBI had followed him ever 
since.  He had delusions, hallucinations, loose associations, 
and no interpersonal relationships in spite of medications 
and psychotherapy.  The mental status examination was a 
little difficult because of the veteran's suspiciousness.  He 
was normal appearing, his speech was normal, his attitude was 
matter-of-fact, and his mood was somewhat cautious for fear 
that he might say the wrong thing and be punished.  He 
appeared appropriate except for the stories of being 
followed.  He admitted to hearing voices, and he had no idea 
where they came from.  He had some circumstantiality and some 
tangential thinking, but at the same time he denied having 
any serious problems with mental illness.  It was noted that 
on the one hand he made an effort to appear as well as 
possible and yet was "quite clearly having a thought 
disorder".  The diagnostic impression was schizophrenia, 
paranoid type, chronic.  It was noted that his GAF was "at 
best" 50, and would dip down to 45 at times when he was 
really psychotic.  The VA examiner noted that it was doubtful 
that the veteran had been above 50 in the past year.  It was 
also noted that the veteran appeared competent for VA 
purposes, but he was certainly severely disabled for his 
ability to be gainfully employed or to maintain any kind of 
interpersonal relationships outside of the grandparents and 
an occasional shopper in the store that knows him.

In a March 1994 rating decision, the RO assigned a 70 percent 
disability evaluation for the service-connected 
schizophrenia, now characterized as paranoid type, effective 
from May 22, 1992.  The assignment of the 70 percent 
disability evaluation, under Diagnostic Code 9203, was based 
upon the findings of the May 1993 VA psychiatric examination 
which established that the veteran had severe psychoneurotic 
symptoms and that he was severely disabled.  

In a September 1994 rating decision, a 100 percent evaluation 
was assigned, effective May 22, 1992, for the service-
connected schizophrenia, paranoid type, based upon the 
application of 38 C.F.R. § 4.16(c) (effective prior to 
November 7, 1996).  

Received from the veteran's representative on June 1, 2001 
was a packet of documents, in support of the veteran's claim, 
along with a waiver of initial review by the RO.  These 
documents included a copy of VA's Motion to Remand and to 
Stay Proceedings and letters from the veteran to the Board in 
which the veteran explained that one reason he may not have 
received the "September 1987 rating decision" was that he 
recently did not receive prescriptions from the Long Beach 
VAMC through the mail and was told by the U.S. Postal Service 
that his medications could be in the dead mail box.  He 
contended that the notification of the 1987 rating decision 
could be in the dead mail box.  Also, the veteran provided a 
chronological order of events to support his contentions that 
his schizophrenia dated back to service and that he had been 
unemployable since service due to his schizophrenia and 
paranoia.  

Received from the veteran's representative on June 25, 2001 
was a packet of documents, in support of the veteran's claim, 
along with a waiver of initial review by the RO.  These 
documents included a copy of a letter the veteran sent to the 
White House Military Officer in June 2000 in which he 
requested assistance in obtaining military records and 
provided a chronological order of events from his period of 
service to when he was placed in a psychiatric hospital.  In 
another document the veteran submitted another chronological 
order of events.  In a 19 page document the veteran provided 
a narrative of what happened to him from the time he was born 
up until April 2000.  Also submitted was a February 2000 
letter from the U.S. Postal Service to the Long Beach VAMC, 
in which the U.S. Postal Service acknowledged that a letter 
sent from the Long Beach VAMC in October 1999 did not arrive 
to the veteran until January 2000 due to a keying error.  The 
U.S. Postal Service explained what was involved in a keying 
error and explained what was being done to eliminate the 
errors.  Also submitted was a missing adult form, apparently 
used by the police, which indicates that an adult was missing 
as of February 3, 1987.  An invoice dated in August 1987 
showed that the veteran was being charged for paramedic 
service and basic life support provided on June 25, 1987.  In 
a June 2000 letter the Orange County Health Care Agency 
notified the veteran that there was no mental health records 
for him.  

These documents also include a letter from the veteran's 
sister dated in April 2000, in which she reported that she is 
a physician licensed to practice medicine in California, and 
that she graduated from Harvard Medical School in 1977 with 
honors in medicine and surgery, and among her clinical 
rotations at Harvard were several months of inpatient and 
outpatient psychiatry.  She reported that after medical 
school she returned to California and completed a three year 
residency in family medicine, which included rotations in 
both inpatient and outpatient psychiatry, followed by a 
residency in dermatology.  She indicated that in addition to 
her private practice, she is also an associate clinical 
professor of medicine in dermatology at UCI Medical Center 
and was the dermatologist at the UCI Student Health Center.  
She reported that at the time of the veteran's discharge from 
service in October 1970, she was a pre-med Biology major at 
UCI, working in the UCI Medical Center outpatient psychiatric 
unit.  She lived one block from her grandparent's house which 
was where the veteran lived when he was discharged from 
service, and observed that he was a changed person after 
service, and had become antisocial and unwilling to leave the 
house except for short errands.  She also observed that he 
had neither developed nor rekindled any friendships, he 
awakened after noon, and he talked in hushed tones 
excessively about the FBI, KGB, and CIA's surveillance of 
their daily lives.  She reported that the veteran also 
explained how a radio would talk directly to him and how a 
radio and other appliances were set as surveillance devices 
in his living area.  

The veteran's sister further indicated in her letter that 
although the veteran chose to believe he was helping his 
grandparents in their neighborhood store, the reality was 
that he could not be depended upon to complete even the 
simplest tasks.  She claimed that the veteran was not able to 
obtain or retain any true employment after he completed 
service.  She further described his pattern of pathologic 
behavior, including isolation from the community and family, 
major paranoid thoughts, and eruptions of aggressive anger 
which continued, reaching a peak in July 1971 when he was 
hospitalized.  She claimed that he had been unable to seek or 
hold any true employment since service, and that he was never 
truly employed by the grandparents, and that his rare 
helpfulness to the grandparents was without salary.  The 
veteran's sister noted that as a medical doctor she had 
observed the severity of his chronic paranoid schizophrenia 
worsen incrementally and progressively year-by-year, with 
sporadic acute exacerbations.  She indicated that it was 
evident to her, as a physician and in their relationship in a 
tight-knit family, that the veteran's paranoid schizophrenia 
was associated with his inability to obtain or retain 
employment, despite his college education and innate 
intelligence.  

Analysis

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a report of examination or hospitalization 
by VA or uniformed services will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Servello, 3 Vet. App. at 200.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2); Harper v. Brown, 10 Vet. App. 125 (1997).  
In Harper, it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  Id.  In Harper the Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under the provisions of Diagnostic Code 9203, (schizophrenia, 
paranoid type) which were effective prior to November 7, 
1996, when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior, with demonstrable 
inability to obtain or retain employment, a 100 percent 
rating is warranted.  Where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment, a 70 percent 
rating is warranted.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent evaluation is assigned.  
Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and it invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).  

As noted above, this matter was remanded by the Court to the 
Board in January 2001, pursuant to VA's Motion to Remand and 
to Stay Proceedings.  In the Motion to Remand, it was noted 
that there were deficiencies in the Board's analysis which 
precluded effective judicial review.  In the Motion to Remand 
and Stay Proceedings, VA noted that in Hazan v. Gober, 10 
Vet. App. 511 (1997), the Court opined that all evidence 
should be considered when deciding when the rating increase 
was "ascertainable" under 38 U.S.C.A. § 5110 (b)(2).  Id. at 
520.  In the Motion to Remand, VA concluded that a remand was 
required for the Board "to address this matter in accordance 
with Hazan."

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

The veteran asserts that he is entitled to an effective date 
earlier than May 22, 1992 for the assignment of the 100 
percent disability evaluation for the service-connected 
schizophrenia.  He argues, in essence, that the 100 percent 
evaluation should have been assigned from the date he 
separated from service, and contends that since his 
separation from service he has not been gainfully employed.

Previous unappealed rating actions are final, absent a 
showing of clear and unmistakable error.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 20.1103.  The veteran was 
notified of the June 1988 rating decision, and his appellate 
rights thereto, by letter dated in July 1988; however, he did 
not file a timely appeal.  Thus, the June 1988 rating 
decision is final.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.192.  

Although the veteran has contended that he did not receive 
notice of the "September 1987" rating decision, it appears 
that this date is based on a typographical error on page 5 of 
the Board's January 2000 decision which reported that "[t]he 
veteran was notified of the September 1987 rating decision 
the following month, and he did not file a timely appeal."  
The record reflects that there was no rating decision dated 
in September 1987; the actual date of the rating decision in 
question is June 1988 (which assigned a 10 percent disability 
evaluation for the service-connected schizophrenia, chronic, 
undifferentiated type, effective September 30, 1987).  In 
that regard, the Board notes that the July 1988 notification 
letter was mailed to an address in Orange, California that 
the veteran provided both prior to and after the June 1988 
rating decision.  The applicable regulation provides that 
"notice" means written notice sent to the veteran at his 
latest address of record.  38 C.F.R. § 3.1(q).  Also, there 
is a presumption of administrative regularity that a 
government administrative agency has done what it regularly 
does in the administration of programs.  Mailing of 
notification letters is one such matter.  That presumption 
must be rebutted by evidence, not by mere allegation.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In support of his contentions, the veteran submitted a letter 
from the U.S. Postal Service, which was sent to the Long 
Beach VAMC in February 2000, notifying them that the veteran 
did not receive a letter that was mailed by the Long Beach 
VAMC in October 1999, until January 2000, due to an error by 
the U.S. Postal Service.  In the letter, the U.S. Postal 
Service explained that the letter was delayed due to a 
"keying error".  The veteran essentially contends that a 
similar error could have been made with the notification 
letter regarding the "September 1987" (presumably the June 
1988) rating decision.  The veteran also indicated that mail 
was often misdelivered or not delivered at all in his 
neighborhood.  There is no objective evidence that the June 
1988 notification was not delivered in a timely fashion.  The 
Board finds insufficient evidence to rebut the presumption of 
regularity.  The veteran contends he never received 
notification of the "September 1987" decision, but in the 
recent incident he refers to he eventually received the 
letter, even though it was delayed for several months.  
Moreover, the veteran has used this same address since 1987 
and no other problems have been reported with that address.  
Thus, the veteran has not provided any evidence which is 
sufficient to rebut the presumption of regularity.  The Board 
notes that the June 1988 rating decision, which is final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  In this case, 
the veteran has not alleged specific error in any earlier 
rating action.

In this case the record reflects that the veteran's claim for 
an increased rating for schizophrenia was received on May 22, 
1992.  As noted above, the effective date of an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application therefor is received within one year 
from that date, otherwise, the effective date will be the 
date of VA's receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(1)-(2).  As noted 
above, pursuant to Hazan, the Board must consider all the 
evidence of record in determining when the increase was 
factually ascertainable.  Thus, since the date of the receipt 
of the claim has been determined to be May 22, 1992, all of 
the evidenced dated prior to May 22, 1992 will be considered 
by the Board to determine whether it was factually 
ascertainable that an increase in the veteran's schizophrenia 
occurred prior to that date.

Review of the record reveals that in July 1971 the veteran 
apparently had an acute paranoid schizophrenic-like episode, 
but no manifestations of this were noted on a subsequent VA 
examination.  On VA examination in April 1972 the veteran 
reported that he attended college for the past two years and 
was making "A's", and denied hearing voices.  He was oriented 
in all spheres, and was found to be articulate, intelligent, 
and not confused, and had no hallucinations or delusions.  No 
psychiatric disorder was found.  Thus, although the veteran 
had a psychotic episode in July 1971, this was shown to be 
acute, and as of April 1972 the veteran had no psychiatric 
disorder; thus an increase in the veteran's schizophrenia was 
not shown as of April 1972.  Subsequent VA treatment records, 
dated from 1979 to 1992, reflect diagnoses of schizophrenia, 
chronic, and indicate that the veteran was on medication and 
was seen periodically for follow-up.  He reported having 
delusions regarding Communists and surveillance, but it was 
also noted that his family was supportive and his symptoms 
and delusions were not increasing.  On VA examination in 1988 
the veteran reported he worked for his grandparents in their 
small grocery store, but expressed great difficulty in 
handling the job.  On mental status examination he was alert 
and oriented in all spheres, and his speech was of normal 
rate and tone.  It was noted that he was impaired in his 
interpersonal relationships and the ability to be gainfully 
employed.  Thus, neither the VA treatment records nor the 
1988 VA examination establish that the veteran's service-
connected schizophrenia caused more than mild or slight 
impairment of social and industrial adaptability.  

On VA examination in 1993, however, the veteran reported that 
he ran errands for his grandparents.  He had delusions, 
hallucinations, loose associations, and no interpersonal 
relationships in spite of medications and psychotherapy.  The 
mental status examination was a little difficult because of 
the veteran's suspiciousness.  He appeared appropriate except 
for the stories of being followed.  It was noted that on the 
one hand he made an effort to appear as well as possible and 
yet was "quite clearly having a thought disorder".  The 
diagnostic impression was schizophrenia, paranoid type, 
chronic.  It was noted that his GAF was "at best" 50, and 
would dip down to 45 at times when he was really psychotic.  
It was also noted that the veteran appeared competent for VA 
purposes, but he was certainly severely disabled for his 
ability to be gainfully employed or to maintain any kind of 
interpersonal relationships outside of the grandparents and 
an occasional shopper in the store.  Thus, the Board finds 
that an increase in the service-connected schizophrenia to 
100 percent was factually ascertainable as of the date of the 
VA examination, which was May 26, 1993.  Thus, since the date 
of receipt of the claim for an increase (May 22, 1992) 
precedes the increase in disability (May 26, 1993), the 
"general rule" applies and therefore the effective date of 
the veteran's claim is governed by the later of the date of 
increase or the date the claim is received.  Here the later 
date is the date of the increase, May 26, 1993.  Thus, the 
applicable law and regulations provide that an effective date 
of May 26, 1993 (and no earlier) is actually warranted for 
the assignment of a 100 percent rating for schizophrenia, 
chronic, paranoid type.  The RO assigned an effective date 
prior to May 1993, and on appeal the Board will not disturb 
the RO's determination in that regard.  

The Board also notes that the veteran has submitted 
statements in which he and his mother and grandfather 
indicated that the veteran was unable to obtain employment or 
be employed due to the schizophrenia.  The Board notes that 
this is not sufficient evidence showing that the veteran had 
an increase in his schizophrenia prior to May 22, 1992.  
Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no evidence of record showing that the 
veteran's mother or grandfather or the veteran himself 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
schizophrenia had increased in severity.  See Espiritu, 
supra.  Thus, the Board finds that this evidence is not 
sufficient to factually show that the veteran had an increase 
in his schizophrenia at any time prior to May 22, 1992.  

The veteran's sister is a physician and her statement, which 
was submitted in May 2000, includes an opinion that the 
veteran was not able to obtain or retain employment after his 
separation from service.  Her knowledge of the veteran's 
emotional and mental state are apparent from the statement.  
She describes in some detail why she believes that an 
increase in the veteran's schizophrenia was factually 
ascertainable more than one year prior to May 1992.  However, 
contemporaneous medical evidence for the period immediately 
following the veteran's period of active duty does not 
reflect the degree of social and industrial impairment 
described by the veteran's sister.  More importantly, in 
VAOPGCPREC 12-98, the VA General Counsel cited the Harper 
decision and noted that the phrase "otherwise, date of 
receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  See VAOPGCPREC 12-98.  
With consideration of the applicable regulations, the Harper 
case, and VAOPGCPREC 12-98, the Board finds that assuming, 
without conceding, that the veteran's sister's opinion shows 
that an increase in the veteran's schizophrenia was factually 
ascertainable earlier than May 1992, the date of receipt of 
the claim, an earlier effective date could not be assigned as 
the increase in disability was not ascertainable within one 
year prior to the claim for an increase.  Therefore, the 
effective date of the claim would be governed by the later of 
the date of increase or the date the claim is received, as 
provided in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 
3.400(o)(1).  

Turning to the question of whether in this case the veteran 
submitted an informal claim prior to May 1992, the Board 
finds that he did not under § 3.155 because no communication 
was filed prior to May 1992 indicating the veteran's intent 
to apply for an increased rating for his service-connected 
schizophrenia.  An informal claim must identify the benefit 
sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  With regard to the VA 
medical records reflecting treatment for the veteran's 
schizophrenia following the 1988 rating action and prior to 
the claim for increase in May 1992, as previously discussed, 
these records do not show that it was factually ascertainable 
that an increase in disability had occurred.  Thus, even if 
any of the treatment records could be construed as an 
informal claim, pursuant to 38 C.F.R. § 3.157, there was no 
basis for establishing an effective date earlier than May 22, 
1992 for a higher rating.  

In conclusion, the Board finds that the evidence does not 
factually show that an increase in the veteran's 
schizophrenia occurred prior to May 22, 1992.  Therefore, 
pursuant to Harper, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) do not provide a basis for assigning an earlier 
effective date.  VA is bound under the controlling statute 
and regulations, which provides no basis for the award of an 
effective date earlier than May 22, 1992.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.


Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) and the implementing regulations adopted by VA 
on July 30, 2001, both became effective from the date of the 
enactment of the VCAA, November 9, 2000.  See Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  
This new law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (2000).  The veteran has been notified in the 
June 1995 statement of the case, subsequent supplemental 
statements of the case in November 1995, April 1999, and July 
1999, and the January 2000 Board decision of what would be 
necessary, evidentiary wise, for the assignment of an earlier 
effective date for the grant of a 100 percent rating for 
schizophrenia, chronic, paranoid type.  The Board therefore 
concludes that the discussions in the statement of the case, 
the supplemental statements of the case, and the Board's 
decision adequately informed the veteran of the information 
and evidence needed to substantiate this claim, and complied 
with VA's notification requirements.  Thus, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000).  The veteran has reported 
receiving treatment only at the Long Beach VAMC for his 
schizophrenia.  The only private treatment was a psychiatric 
hospitalization in 1971 at Metropolitan State Hospital.  The 
record reflects that the RO has obtained treatment records 
from these sources; thus, the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
named treatment records.  The Board also notes that a claim 
for an earlier effective date for the grant of an increased 
rating is essentially a legal issue, and is for the most part 
based on evidence which is already contained in the claims 
folder.  Nonetheless, since the veteran has cited treatment 
sources in support of his claim, the Board notes that 
treatment records from the aforementioned entities have been 
obtained and associated with the claims folder.  Thus, all 
such evidence identified by the veteran relative to his claim 
has been associated with the claims folder.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 


ORDER

Entitlement to an effective date earlier than May 22, 1992, 
for the assignment of a 100 percent evaluation for 
schizophrenia, paranoid type, is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

